On Petition for 'Rehearing.
Jordan, J.
— Appellant, through its counsel, urges a rehearing in this case upon-the claim that the decision is wrong, and that the court erred in basing its conclusion upon the assumption that there was upon the face of the transfer ticket an ambiguity. There is no ground apparent or real for the latter contention. What was said in our opinion in regard to the ticket herein involved, as it appeared in the record, being prima facie unintelligible to many persons, was merely asserted in answer to the contention of appellant’s counsel that it was the duty of appellee to examine it when he received it, in order to discover if the conductor of the Oollege avenue line had punched it in accordance with his request for a transfer; the argument being advanced apparently to the effect that his neglect to exercise such caution would, under the circumstances, defeat a recovery in this case. What the court held was that the ticket furnished to appellee by appellant, as shown, could not be regarded as conclusive evidence between the parties; that, under the circumstances, it was open to the explanations made by appellee at the time he presented it for passage to the conductor in charge of the Virginia avenue car in regard to the mistake or fault of appellant’s .agent in punching the ticket; that appellee’s expulsion from the car over his explanations or statements in rela*171tion to the ticket was at the peril of appellant, in the event of its being unable to show that the same so made by him were false or untrue. Or, in other words, under the circumstances in the case, the burden was upon it to prove the falsity of these explanations. ISTo attempt was made to establish at the trial that they were in any manner false. Appellant seemingly rested its case upon the claim which it made that the ticket in controversy was conclusive evidence between it and appellee of the contract in regard to the transfer, and that it was not open to his explanations in respect to the mistake made by its agent who issued the ticket to him, and that, on his refusal to pay the fare demanded by the conductor of the Virginia avenue car, his expulsion therefrom was justified.
We are not impressed with the insistence of counsel for appellant that it is the well-known disposition of many persons “to impose on public carriers whenever a safe opportunity arises,” and that therefore in the future passengers over appellant’s lines, relying on 'the rule affirmed in this case, will he enabled to overthrow the entire transfer system of the city," by means of fraudulent claims made in relation to transfer tickets.- A court ought not to hesitate to enforce the rule which we do in this case — a rule or principle which is so logically supported by many authorities— merely upon the assumption or naked assertion that some persons may be enabled thereby to perpetrate a fraud in the future. Eegard must be had for the legal rights of passengers as well as for those of public carriers; and all doubts in respect to the rights of the former are not, as counsel for appellant seemingly argue, to be solved against the passenger and in favor of the carrier. In addition to the authorities cited in the original opinion to sustain our holding that the ticket in dispute did not afford conclusive evidence between appellant and appellee in respect to the contract of carriage or passage, we cite the following: Louisville, etc., R. Co. v. Gaines, 99 Ky. 411, 36 S. W, *172174, 59 Am. St. 465; Baltimore, etc., R. Co. v. Bambrey (Pa.), 16 Atl. 67.
We are satisfied -with and adhere to the decision in this appeal, and the petition for a rehearing is therefore overruled.